



COURT OF APPEAL FOR ONTARIO

CITATION: Mendoza v. Active Tire & Auto Centre Inc., 2017
    ONCA 586

DATE: 20170707

DOCKET: C62878

Feldman, Cronk and Miller JJ.A.

BETWEEN

Francisco Yao Mendoza and Francis Mendoza Inc.

Plaintiffs (Appellants)

and

Active Tire & Auto Centre Inc.

Defendant (Respondent)

Ben V. Hanuka, for the appellants

Milton A. Davis and Ronald D. Davis, for the respondent

Heard: April 10, 2017

On appeal from the judgment of Justice Grant R. Dow of
    the Superior Court of Justice, dated September 29, 2016.

COSTS ENDORSEMENT

[1]

The appellant was successful on the appeal. The court is now asked to
    deal with costs below. At the summary judgment hearing, counsel for the
    respondent agreed that the amount of costs claimed by the appellant, $18,686.25,
    made up of $17,132.50 in fees on the partial indemnity scale and $1,553.75 in
    disbursements, was reasonable. We therefore order that amount in costs,
    inclusive of HST, be paid by the respondent to the appellant.

K.
    Feldman J.A.

E.A.
    Cronk J.A.

B.W.
    Miller J.A.


